Citation Nr: 1430313	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for impotence and/or a loss of sensation of the genitals, including as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1991.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a hearing at the RO in October 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is of record.

The Board denied this claim in an April 2013 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a December 2013 Order, granting a Joint Motion, the Court vacated the Board's decision denying this claim and remanded this claim to the Board for further development and readjudication in compliance with directives specified.  So this claim is again before the Board.  The Board, in turn, is remanding this claim to the Agency of Original Jurisdiction (AOJ) to comply with the terms of the 
Court-granted Joint Motion for Remand (JMR).

This appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of the electronic record.  



REMAND

The JMR agreed the Board's April 2013 decision was deficient because it had failed to ensure compliance with VA's duty to assist under 38 U.S.C.A. § 5103A.  In this regard, the JMR noted that the May 2012 VA examination and opinion, which the Board had relied on in denying the claim, was inadequate for failing to opine whether the Veteran's hypogonadism was related to his service-connected low back disability, specifically, to the opiates used to treat this service-connected low back disability.  Therefore, the JMR indicated remand of the claim was required to obtain an adequate (i.e., supplemental) medical nexus opinion concerning whether the Veteran's hypogonadism is secondary to the opiates used to treat his service-connected low back disability.

The JMR also noted that the Board had failed to provide an adequate statement of reasons and bases, as required by 38 U.S.C.A. § 7104(d)(1), regarding whether the Veteran was entitled to service connection for loss of sensation of the genitals, which the Board has included on the title page as part of the issue on appeal.  Therefore, on remand, the AOJ is to include an analysis of whether service connection is warranted for loss of sensation of the genitals, that is, in addition to service connection for impotence.

Lastly, as the file reflects that the Veteran has received continuing treatment from VA and that the most recent VA medical records in the file only date up to July 2011, the records of his more recent evaluation and treatment also need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2); see also Bell v. Lewinski, 2 Vet. App. 611 (1992).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all pertinent VA and non-VA medical records adequately identified by the Veteran, including especially all outstanding VA treatment records dated since July 2011.  

The amount of effort needed to be expended on obtaining all identified records, including these specifically mentioned, depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c) (1), whereas subpart (c) (2) controls if they are.  So make as many attempts to obtain identified records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e) (1).  

2.  Upon receipt of all additional records, return the claims file to the VA examiner who performed the May 2012 VA examination of the Veteran's impotence, or to someone else with the necessary qualifications, for a supplemental opinion concerning the origins of his impotence and/or loss of sensation in his genitals.  To facilitate making this important determination, the claims file - including a complete copy of this remand, the JMR, and the Court's Order, are to be made available to and reviewed by the examiner for the relevant procedural and medical histories.

The examination report is to contain a notation that the examiner reviewed the claims file, including especially those items of evidence, as well as the service treatment records (STRs, the report of the May 2012 VA examination, all other additional post-service medical evidence, if relevant, and the Veteran's October 2012 hearing testimony before the Board.


The Veteran is competent to attest to any lay observable symptoms experienced and past treatment rendered.  

The examiner is then asked to answer the following:  

(a)  Please first indicate whether the Veteran has any current diagnosable disability manifested by loss of sensation of his genitals, or whether such is a symptom of another diagnosed disability and, if so, specify the disability.  

(b)  If confirmed he has a disability manifested by loss of sensation of his genitals, other than impotence, what is the likelihood (very likely, as likely as not, or unlikely) this disability:  (i) incepted during his period of active military service from January to May 1991; or (ii) is otherwise related or attributable to his service, including secondarily related - i.e., either caused by his service-connected low back disability OR being aggravated by this service-connected low back disability, meaning permanently worsened.

(c)  Additionally indicate the likelihood (very likely, as likely as not, or unlikely) that the hypogonadism diagnosed during the May 2012 VA examination was either caused by the service-connected low back disability, including the opiates used to treat this service-connected low back disability, OR is being aggravated by this service-connected low back disability, including the opiates used to treat this service-connected low back disability, again, meaning permanently worsened.


It is imperative the examiner provide explanatory rationale for the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions. 

If an opinion cannot be expressed without resorting to mere speculation, discuss why such is the case, as an example by indicating whether the inability to provide a definitive opinion is due to the need for further information or other procurable data or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason, whatever that may be, such as there are several possible etiologies within none more prevalent than another.  So merely saying he/she cannot respond will not suffice.

3.  Ensure the examiner's opinion is responsive to the questions specifically asked.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim of entitlement to service connection for impotence and/or loss of sensation of the genitals, including as secondary to service-connected degenerative disc disease of the lumbar spine, on its underlying merits and in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



